The facts show $978.52 of the defendants' funds in the possession of the trustee Taylor individually, and under circumstances which legally and equitably estop him to deny his liability therefor as against the plaintiff's process. His solvency being admitted, there is no occasion to pass upon the question of the liability of the other trustee, against which no wrong-doing appears, or to inquire whether Taylor might or might not be chargeable in his official capacity as treasurer of the defendant association. The law properly leaves him in the position where it finds him as the result of its attempted evasion.
Taylor, trustee, chargeable for $978.52.
PARSONS, J., did not sit: the others concurred.